

116 HR 1971 IH: Universal Full-Day Kindergarten Act
U.S. House of Representatives
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1971IN THE HOUSE OF REPRESENTATIVESMarch 28, 2019Mr. Gallego (for himself, Mr. Grijalva, Mrs. Kirkpatrick, Mr. O'Halleran, and Mr. Stanton) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Education to carry out a grant program to make grants to eligible
			 entities to carry out full-day kindergarten programs, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Universal Full-Day Kindergarten Act. 2.Full-day kindergarten grant program (a)In generalThe Secretary shall carry out a grant program to make grants on a competitive basis to eligible entities to carry out full-day kindergarten programs.
 (b)ApplicationTo receive a grant under this section, an eligible entity shall submit an application at such time, in such manner, and containing such information as the Secretary may require.
 (c)Use of fundsAn eligible entity that receives a grant under this section shall use the grant funds to establish or maintain a full-day kindergarten program—
 (1)that permits children ages 4 through 6, inclusive, to be enrolled in such program; (2)that does not require payment for participation in such program;
 (3)that is offered for the full school year; (4)that is taught by teachers who meet the professional qualifications, including licensure and certification requirements, for kindergarten teachers in the State or Tribal organization in which the eligible entity is located;
 (5)that includes academic standards that prepare students to meet grade-level benchmarks; (6)that may include standards related to cognitive development, socio-emotional learning, physical and behavioral skills development, and recreational activity; and
 (7)that, if supported by paraprofessionals, is supported by paraprofessionals who meet the qualifications outlined in the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
				(d)Matching requirement
 (1)In generalAn eligible entity that receives a grant under this section shall provide, from non-Federal sources, an amount equal to not less than 20 percent of the amount of the grant, which may be provided in cash or in-kind, to carry out the activities supported by the grant.
 (2)WaiverThe Secretary may waive all or part of the requirement under paragraph (1) for any fiscal year for an eligible entity if the Secretary determines that applying the requirement would result in serious hardship or an inability to carry out the activities described in subsection (c).
 (e)ReportNot later than 120 days after the date of the enactment of this Act, and annually thereafter, the Secretary shall conduct a study and submit a report to Congress that—
 (1)specifies the number of State educational agencies, local educational agencies, and Tribal organizations that offer full-day kindergarten programs; and
 (2)assesses the availability of such programs with respect to each State. (f)Reservation of fundsFor each fiscal year, the Secretary may reserve not more than 5 percent of the funds made available to carry out this section—
 (1)to provide technical assistance to potential applicants and to grantees; and (2)to carry out the requirements of subsection (e).
 (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for fiscal years 2020 through 2025.
 (h)DefinitionsIn this section: (1)Bureau-funded schoolThe term Bureau-funded school has the meaning given that term in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021).
 (2)Eligible entityThe term eligible entity means— (A)a State educational agency;
 (B)a local educational agency; (C)a Tribal government; or
 (D)a Bureau-funded school. (3)ESEA termsThe terms local educational agency, State, and State educational agency have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)Full-day kindergarten programThe term full-day kindergarten program means a kindergarten program with a continuous duration of not less than 5 hours per day. (5)SecretaryThe term Secretary means the Secretary of Education.
 (6)Tribal organizationThe term Tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
				